     Case: 1:19-cv-06059 Document #: 1-1 Filed: 09/10/19 Page 1 of 45 PageID #:9



3042712= LRB/MLW                                                   ARDC # 6325949

                    IN THE UNITED ST ATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

CLYDE MAY,                                   )
                                             )
       Plaintiff,                            )
                                             )
V.                                           )   Case No.:   2019 cv 6059
                                             )
ROMANS MOTOR FREIGHT, INC.;                  )
ROMANS TRANSPORTATION, INC.;                 )
MICHAEL FITZGERALD, INVIDUALLY               )
AND AS AGENT OR EMPLOYEE OF                  )
ROMANS MOTOR FREIGHT, INC.;                  )
MICHAEL FITZGERALD, INVIDUALLY               )
AND AS AGENT OR EMPLOYEE OF                  )
ROMANS TRANSPORTATION, INC.                  )
                                             )
       Defendants.                           )


             EXHIBITS ATOE OF DEFENDANTS' NOTICE OF REMOVAL
      Case: 1:19-cv-06059 Document #: 1-1 Filed: 09/10/19 Page 2 of 45 PageID #:10




        2120- Served                              2121 Served                                                                            FILED
        2220- Not Served                          2221-- Nat Sorved                                                                     7/22/2019 8:10 AM
        2320 - Served By Mail                     2321 + Served By Mail                                                                 DOROTHY BROWN
        2420- Served By Publication               2421- Served By Publication                                                           CIRCUIT CLERK
        Summons - Alis Summons                                                     (06/28/18) CCG N0O                                   COOK COUNTY, IL
3
~                                                                                                                                        2019L.007164
ps
co
                                       IN TE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
c:»
-I
CO                                                                                                                                       3850 147
5
e

        CLYDE MAY

                                         (Plaintiff)

                                       y,                                                              Case No. 19.1, 007164
                                                                             )
        ROMANSMOTOR FREIGHT INC.;                                            )
~       ROMANS TRANSPORT AION, INC,
<
0
                                                                             )
co
        MICHAEL FITZGERALD, INDIVIDUALLY AND AS                              )
_,
Lil     AGENT OR EMPLOYEE OF ROMANS MOTOR                                    )
Lu      FREIGHT, INC;                                                        )
        MICHAEL FITZGERALD, INDIVIDUALLY AND AS                              )
        AGENT OR EMPLOYEE OF ROMANS                                          )
        TRANSPORTATION INC;                                                  )
                                                                             )
                                                                             )
                                        (Defendants)                         )
                                                                             )

                                                               SUMMONS

       T'o cch Defendant: Romans Transportation f¢. c/o Robert D). Kinsey Jr. 3800 Vermaas Place, Suite 100 Lincoln NE 68502

       YOU ARE SUMMONED and required to filc an answer to the compluint in this case, a copy of which is hereto attached, or
       otherwise file your appearance and pay the required fee within (30) days after service of this Summons, not counting the hay of
       service. To file your answer or appearance you need access to the internet, Please yisit www.eokcountyc}rka±cpup\,org to
       initiate this process. Kiosks with internet access are available at all Clerk's Office locations. Please refer to the last page of this
       document for location information.

       If you fail to d so, a judgment by default may be entered against you for the relief requested in the complaint.

       To the Officer: This summons mst be returned by the officer or other person to whom it was given for service, with
       endorsement of service and fees, if uny, immediately after service. If service cannot be made, this Summons shall be returned so
       endorsed. 'This Summons may not be served later than thirty (30) days after its date,

       E-Filing is now mandatory for documents in civil cases with limited exemptions. To e-file, you must first create an
       account with c-filing service provider. Visit hips;//@file.illigiscourts.g@viscryiec-providers.htm to earn more and select
       a servlee provider. If you need additional help or have trouble e-filing, visit
       hHtpt±/wy y.jllinoiscourts.gay/yA Q/gefhel.tsp.



       AMy. No: Q477L..               -----------------_ JWjfrjQSS'



       Atty Name: Michael f Wierzbicki

       Atty. For: flAlNTF.-.----                                                       7/22/2019 8:10 AM DOROTHY BROWN

                                                                                                  DOROTHY BROWN, Clerk of Court



       Telephone: 312-372-8822.---·-----                            Dille of Service: ·······················-·········-······ -----·-··-·
                                                                    (Ta be inserted by officer on copy left with Defendant




                                                                   EXHIBIT
                                                          33            A
      Case: 1:19-cv-06059 Document #: 1-1 Filed: 09/10/19 Page 3 of 45 PageID #:11




          CLERK OF THE CIRCUIT COURT OF COOK COUNTY OFFICE LOCATIONS

              Richard J Daley Center              Domestic Relations Division
              50 W Washington                     Richard J Daley Center
              Chicago, 1L, 60602                  50 \W Washington, Rr 802
              District 2- Skokie                  Chicago, IL 60602
              5600 Old Orchard Rd                 Hours: 8:30 am> 4:30 pm
              Skokie, 1L. 60077                   Civil Appeals
              District 3 - Rolling Meadows        Richard J Daley Center
~
<
rcp           2121 Euclid                         50 \W \Washington, Rm 801
co            Rollin Meadows, IL 60008            Chicago, IL 60602
(J)

5                                                 Hours: 8:30 am =4:30 pr
              District 4-Maywood
              1500 Maybrook Ave                   Criminal Department
~                                                 Richard ] Daley Center
iii           Maywood, 1L 60153
}»
<                                                 50 W Washington, Rm 1006
(co           District 5 - Bridgeview             Chicago, IL 60602
co
LL]
!
              10220 S 76th Ave                    Hours; 8:30 am<4:30 p1
u             Bridgcvicw, 1L 60455
                                                  County Division
             District 6 - Markham                 Richard J Daley Center
             16501 S Kcdzic Pkwy                  50 \W Washington, Rm 1202
             Markham, IL 60428                    Chicago, 1L 60602
             Domestic Violence Court              flouts: 8:30 am- 4:30 pr
             555 W Harrison                       Probate Division
             Chicago, 1L 60607                    Richard J Daley Ccntcr
             Juvenile Center Building             50 W Washington, Rm 1202
             2245 W Ogden Avc, Rm 13              Chicago, IL 60602
             Chicago, IL. 60602                   Hours: 8:30 am >4:30 pr
             Criminal Court Building              Law Division
             2650 S California Avc, Rm 526        Richard J Daley Center
             Chicago, 1L 60608                    50 \W \Washington, Rm 80J
                                                  Chicago, 1L 60602
                                                  Hours: 8;30 am - 4:30 pm
             Daley Center Divisions/Departments
                                                  'I'raffic Division
             Civil Division
             Richard J Daley Center               Richard J Daley Center
                                                  5(0 WW Washington, Lower Level
             50 W Washington, Rm 60'1
             Chicago, IL 60602                    Chicago, TL 60602
                                                  Houts: 8:30 am - 4:30 pm
             Hours: 8:30 am - 4:30 pn
             (Chancery Division
             Richard J Daley Center
             50 W Washington, Rm 802
             Chicapo, IL. 60602
             Hours: 8:30 am - 4:30 pm
Case: 1:19-cv-06059 Document #: 1-1 Filed: 09/10/19 Page 4 of 45 PageID #:12


                                             12-Person Jury

                                                                                    FILED
                                                                                    6/27/2019 5;40 PM
                                                                                    DOROTHY BROWN
  ATTORNEY CODE # 04771                                                             CIRCUIT CLERK
                                                                                    COOK COUNTY, IL
                                                                                    20 191.007164
                   IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                         COUNTY DEPARTMENT, LAW DIVISION         5587810

  CLYDE MAY                                          )
                                                     )
                                   Plaintiff         )
                                                     )
  V.                                                 )            No, 2019L007164
                                                     )
  ROMANS MOTOR FREIGHT, INC.;                        )
  ROMANS TRANSPORTATION, INC;                        )
  MICHAEL FITZGERALD, INDIVIDUALLY                   )
  AND AS AGENT OR EMPLOYEE OF                        )
  ROMANS MOTOR FREIGHT, INC.;                        )
  MICHAEL FITZGERALD, INDIVIDUALLY                   )
  AND AS AGENT OR EMPLOYEE OF                        )
  ROMANS TRANSPORTATION, INC.                        )
                                                     )
                                          Defendants )

                                      COMPLAINT AT LAW

          NOW COMES the Plaintiff, Clyde May by his attorneys HORWITZ, HORWITZ, AND

  ASSOCIATES LTD.,, and complaining of the Defendants, ROMANS MOTOR FREIGHT, INC.;

  ROMANS TRANSPORTATION, INC.; MICHAEL FITZGERALD, INDIVIDUALLY AND

  AS AGENT OR EMPLOYEE OF ROMANS MOTOR FREIGHT, INC.; MICHAEL

  FITZGERALD, INDIVIDUALLY AND AS AGENT OR EMPLOYEE OF ROMANS

  TRANSPORTATION, INC. and allege as follows:

                         COUNT 1-- ROMANS MOTOR FREIGHT, INC

       l. That on or approximately July 5, 2017, Defendant RomansMotor Freight Inc. was

          operating a vehicle eastbound on I-80 at or near milepost 141 in the Township of New

          Lenox, Will County, Illinois.
      Case: 1:19-cv-06059 Document #: 1-1 Filed: 09/10/19 Page 5 of 45 PageID #:13




           2. That on or approximately July 5, 2017, Defendant Romans Transportation, Inc. was
}
o               operating a vehicle eastbound on I-80 at or near milepost 141 in the Township of New
r
8-l
(J)             Lenox, Will County, Illinois.
s
I

~
o,
           3. That on or approximately July S, 2017, Defendant Michael Fitzgerald was driving a
Co
}
io
coy             vehicle eastbound on I-80 at or near milepost 141 in the Township of New Lenox, Will
5
s
©
                County, Illinois.
ii
->
6          4. That at the aforesaid time and place Defendant Michael Fitzgerald was driving the
Co
_,
LL

u:              aforesaid vehicle as the agent and/or employee of Romans Motor Freight, Inc.

           5. That at the aforesaid time and place Defendant Michael Fitzgerald was driving the

                aforesaid vehicle as the agent and/or employee of Romans Transportation, Inc.

           6.    That at the aforesaid time and place the vehicle driven by Michael Fitzgerald was being

                operated under motor carrier authority issued to Romans Motor Freight, Inc.

           7. That at the aforesaid time and place the vehicle driven by Michael Fitzgerald was being

                operated under motor carrier authority issued to Romans Transportation, Inc.

           8. That at the aforesaid time and place the vehicle driven by Michael Fitzgerald was being

                operated under motor carrier authority issued US DOT /#337080.

          9. That at the aforesaid time and place the vehicle driven by Michael Fitzgerald was

                placarded US DOT #337080.

           10. That at the aforesaid time and place the vehicle driven by Michael Fitzgerald was owned

                by Romans Motor Freight, Inc.

           I1. That at the aforesaid time Clyde May was operating a vehicle eastbound on 1-80 at or

                near milepost 141 in the Township of New Lenox, Will County, Illinois.
Case: 1:19-cv-06059 Document #: 1-1 Filed: 09/10/19 Page 6 of 45 PageID #:14




      12. That at said time and place, a collision occurred between the vehicle Defendant was

         driving, and the vehicle Plaintiff Clyde May was driving.

      13. That at the aforesaid time and place Michael Fitzgerald drove the vehicle so as to strike

         the vehicle driven by Clyde May.

      14. That at the aforesaid time and place MichaelFitzgerald was changing lanes when the

         vehicle he drove struck the vehicle being driven by Clyde May.

      15. That at the time of the aforesaid collision, the vehicle being driven by Michael Fitzgerald

         was not entirely within a single lane of travel.

      [6. That each aforesaid Defendant had a duty to exercise reasonable care for the safety of the

         Plaintiff.

      17. That each aforesaid Defendant was then and there guilty of one or more of tbe following

         acts and/or omissions:


             a) Drove said vehicle at a speed that was greater than reasonable and proper, in
                 violation of 625 1LCS 5/1 1-601 of the Illinois Compiled Statutes.

            b) Failed to keep said vehicle within a single lane of traffic, in violation of 625 1LCS
               5/11-709 of the Illinois Compiled Statutes.

             c) Failed to drive as nearly as practicable entirely within a single lane;

             d) Moved from a lane when such movement could not be made with safety.

            e) Swerved and vehicle suddenly, when such movement could not be made with
               reasonable safety, so as to cause it to collide with the Plaintiff's vehicle, in
               violation of 625 IL.CS 5/11-804 of the Illinois Compiled Statutes.

            f) Changed lanes suddenly, without warning, so as to place it directly in the path of
                 Plaintiff's oncoming vehicle, in violation of 625 [LCS 5/11-804 of the Illinois
                 Compiled Statutes.

            g) Failed to sec and observe Plaintiff's vehicle when it could and should have beer
               seen and observed.
      Case: 1:19-cv-06059 Document #: 1-1 Filed: 09/10/19 Page 7 of 45 PageID #:15




                    h) Failed to adjust speed or take other evasive action in order to avoid an imminent
                       collision in violation of 625 ILCS 5/11-601;

                    i)   Struck the vehicle operated by Clyde May;

                    j)   Sideswiped the vehicle operated by Clyde May; or
=a.
Co                  k) Negligently hired, trained and or supervised Michacl Fitzgerald.
""
tii
~
coy
C9          18. That Plaintiff was injured.
~
~
<O

ii          19. That one or more of the aforesaid acts or omissions constituting legal misconduct of the
[

s
Do              Defendant was a proximate cause of said occurrence and Plaintiffs personal injuries as
IL
..J
I
                hereinafter mentioned.

            20. That as a direct and proximate result of one or more of the aforesaid acts and/or

                omissions of the Defendant, the Plaintiffs then and there sustained severe and permanent

                injuries, both internally and externally, and was and will be in the future hindered and

                prevented in whole or in part from attended to usual duties and affairs, and has lost and in

                the future will lose, the value of that time, and has suffered a loss of earning capacity, as

                aforementioned.

            2l. Further, that the Plaintiff also suffered great pain and anguish both in mind and body,

               and will in the future continue to so suffer; the Plaintiffs fiurther cxpended and became

               liable for and will in the future expend and become liable for large sums of money for

               medical care and services endeavoring to become healed and cured of said injuries.


        WHEREFORE, the Plaintiff demands judgment against each Defendant in a dollar amount to

        satisfy the jurisdictional limitation of this court, and in such additional amounts as the Court shall

        decm proper, plus the costs of this action,
       Case: 1:19-cv-06059 Document #: 1-1 Filed: 09/10/19 Page 8 of 45 PageID #:16




             COUNT 1- MICHAEL FITZGERALD, INDIVIDUALLY AND AS AN AGENT OR
                        EMPLOYEE OF ROMAIN MOTOR FREIGHT INC.
3
;:::
Co
g             I. That on or approximately July 5, 2017, Defendant Romans Motor Freight Inc. was
D
og »
co
Og

                  operating a vehicle eastbound on I-80 at or near milepost 141 in the Township of New

                  Lenox, Will County, Illinois.

             2. That on or approximately July 5, 2017, Defendant Romans Transportation, Inc. was

                  operating a vehicle eastbound on I-80 at or near milepost 141 in the Township of New

                  Lenox, Will County, Illinois.

             3. That on or approximately July 5, 2017, DefendantMichael Fitzgerald was driving a

                  vehicle eastbound on 1-80 at or near milepost 141 in the Township of New Lenox, Will

                  County, Illinois.

             4. That at the aforesaid time and place Defendant Michael Fitzgerald was driving the

                  aforesaid vehicle as the agent and/or employee of Romans Motor Freight, Inc.

             5. That at the aforesaid time and place Defendant Michael Fitzgerald was driving the

                  aforesaid vehicle as the agent and/or employee of Romans Transportation, Inc.

             6.   That at the aforesaid time and place the vehicle driven by Michael Fitzgerald was being

                  operated under motor carrier authority issued to Romans Motor Freight, Inc.

             7. That at the aforesaid time and place the vehicle driven by Michael Fitzgerald was being

                  operated under motor carrier authority issued to Romans Transportation, Inc.

             8. That at the aforesaid time and place the vehicle driven by Michael Fitzgerald was being

                  operated under motor carrier authority issued US DOT #337080,

             9. That at the aforesaid time and place the vehicle driven byMichael Fitzgerald was

                  placarded US DOT #337080.
       Case: 1:19-cv-06059 Document #: 1-1 Filed: 09/10/19 Page 9 of 45 PageID #:17




             10. That at the aforesaid time and place the vehicle driven by Michael Fitzgerald was owned

"'
«o
                by Romans Motor Freight, Inc.
p
c»
co
!
O»           11. That at the aforesaid time Clyde May was operating a vehicle eastbound on 1-80 at or
5


•
Cg


=               near milepost 141 in the Township of New Lenox, Will County, Illinois.
~
r'           12. That at said time and place, a collision occurred between the vehicle Defendant was
co
s
~
Oq              operating, and the vehicle Plaintiff ClydeMay was operating.
ill
~
s            13. That at the aforesaid time and place Michael Fitzgerald drove the vehicle so as to strike
co
LLI
...J
iz              the vehicle operated by Clyde May.

             14. That at the aforesaid time and place Michael Fitzgerald was changing lanes when the

                vehicle he drove struck the vehicle operated by Clyde May.

             15. That at the time of the aforesaid collision, the vehicle being driven by Michael Fitzgerald

                was not entirely within a single lane of travel.

             16. That each aforesaid Defendant had a duty to exercise reasonable care for the safety of the

                Plaintiff.

             17. That each aforesaid Defendant was then and there guilty of one or more of the following

                acts and/or omissions:


                        a) Drove said vehicle at a speed that was greater than reasonable and proper, in
                             violation of 625 ILCS S5/11-601 of the Illinois Compiled Statutes.

                        b) Failed to keep said vehicle within a single lane of traffic, in violation of 625
                           ILCS 5/11-709 of the Illinois Compiled Statutes.

                        c) Failed to drive as nearly as practicable cntirely within a single lane;

                        d) Moved from a lane when such movement could not be made with safety.

                        e) Swerved and vehicle suddenly, when such movement could not be made with
                           reasonable safety, so as to cause it to collide with the Plaintiff's vehicle, in
                             violation of 625 1LCS 5/1 1-804 of the Illinois Compiled Statutes.
Case: 1:19-cv-06059 Document #: 1-1 Filed: 09/10/19 Page 10 of 45 PageID #:18




                  f) Changed lanes suddenly, without warning, so as to place it directly in the path
                     of Plaintiff's oncoming vehicle, in violation of 625 ILCS 5/11-804 of the
                       Illinois Compiled Statutes.

                  g) Failed to see and observe Plaintiff's vehicle when it could and should have
                       been seen and observed.

                  h) Failed to adjust speed or take other evasive action in order to avoid an
                     imminent collision in violation of 625 ILCS 5/1 1-601;

                  i)   Struck the vehicle operated by Clyde May;

                  j) Sideswiped the vehicle operated by Clyde May; or

                  k) Negligently hired, trained and or supervised Michael Fitzgerald.

       18. That Plaintiff was injured.

       19. That one or more of the aforesaid acts or omissions constituting legal misconduct of the

          Defendant was a proximate cause ofsaid occurrence and Plaintiffs personal injuries as

          hereinafter mentioned.

      20. That as a direct and proximate result of one or more of the aforesaid acts and/or

          omissions of the Defendant, the Plaintiffs then and there sustained severe and permanent

          injuries, both internally and externally, and was and will be in the future hindered and

          prevented in whole or in part from attended to usual duties and affairs, and has lost and in

          the future will lose, the value of that time, and has suffered a loss of earning capacity, as

          aforementioned.

      21. Further, that the Plaintiff also suffered great pain and anguish both in mind and body, and

          will in the future continue to so suffer; the Plaintiffs further expended and became liable

          for and will in the future expend and become liable for large sums of money for medical

          care and services endeavoring to become healed and cured of said injuries.
Case: 1:19-cv-06059 Document #: 1-1 Filed: 09/10/19 Page 11 of 45 PageID #:19




   WHEREFORE, the Plaintiff demands judgme nt against cach Defendant in a dollar amount to

   satisfy the jurisdictional limitation of this court, and in such additional amounts as the Court shall

   deem proper, plus the costs of this action.



                         COUNT= ROMANS TRANSPORTATION, INC

       ]. That on or approximately July 5, 2017, Defendant Romans Motor Freight Inc. was

           operating a vehicle eastbound on 1-80 at or near milepost 141 in the Township of New

           Lenox,Will County, Illinois.

      2. That on or approximately July 5, 2017, DefendantRomans Transportation, Inc. was

           operating a vehicle eastbound on I-80 at or near milepost 141 in the Township of New

           Lenox, Will County, Illinois.

      3. That on or approximately July 5, 2017, Defendant Michael Fitzgerald was driving a

           vehicle eastbound on I-80 at or ncar milepost 141 in the Township of New Lenox, Will

           County, Illinois.

      4. That at the aforesaid time and place Defendant Michael Fitzgerald was driving the

           aforesaid vehicle as the agent and/or employee of Romans MotorFreight, Inc.

      5. That at the aforesaid time and place Defendant Michael Fitzgerald was driving the

           aforesaid vehicle as the agent and/or employee of Romans Transportation, Inc.

      6.   That at the aforesaid time and place the vehicle driven by Michael Fitzgerald was being

           operatedunder motor carrier authority issued to Romans Motor Freight, Inc,

      7. That at the aforesaid time and place the vehicle driven by Michael Fitzgerald was being

           operated under motor carrier authority issued to Romans Transportation, Inc.

      8. That at the aforesaid time and place the vehicle driven by Michael Fitzgerald was being

           operated under motor carrier authority issued US DOT #337080,
Case: 1:19-cv-06059 Document #: 1-1 Filed: 09/10/19 Page 12 of 45 PageID #:20




      9. That at the aforesaid time and place the vehicle driven by Michael Fitzgerald was

          placarded US DOT #337080,

       10. That at the aforesaid time and place the vehicle driven by Michael Fitzgerald was owned

          by Romans Motor Freight, Inc.

       IL. That at the aforesaid time Clyde May was driving a vehicle eastbound on 1-80 at or near

          milepost 141 in the Township of New Lenox, Will County, Illinois.

      12. That at said time and place, a collision occurred between the vehicle Defendant was

          operating, and the vehicle Plaintiff Clyde May was operating.

      13. That at the aforesaid time and placeMichael Fitzgerald drove the vehicle so as to strike

          the vehicle operated by Clyde May.

      I4. That at the aforesaid time and place Michael Fitzgerald was changing lanes when the

          vchicle he drove struck the vehicle being driven by Clyde May.

      15. That at the time of the aforesaid collision, the vehicle being driven by Michael Fitzgerald

          was not entirely within a single lane of travel.

      16. That each aforesaid Defendant had a duty to exercise reasonable care for the safety of the

         Plaintiff.

      17. That each aforesaid Defendant was then and there guilty of one or more of the following

         acts and/or omissions:


             a) Drove said vehicle at a speed that was greater than reasonable and proper, in
                 violation of 625 1LCS 5/11-601 of the Illinois Compiled Statutes.

             b) Failed to keep said vehicle within a single lane of traffic, in violation of 625 1LCS
                 5/11-709 of the Illinois Compiled Statutes.

             c) Failed to drive as nearly as practicable entirely within a single lane;

             d) Moved from a lane when such movement could not be made with safety.
      Case: 1:19-cv-06059 Document #: 1-1 Filed: 09/10/19 Page 13 of 45 PageID #:21




                     c) Swerved and vehicle suddenly, when such movement could not be made with
                        reasonable safety, so as to cause it to collide with the Plaintiff's vehicle, in
                        violation of 625 1LCS 5/11-804 of the Illinois Compiled Statutes.

                     f) Changed lanes suddenly, without warning, so as to place it directly in the path of
=
n
                        Plaintiffs oncoming vehicle, in violation of 625 1LCS 5/11-804 of the Illinois
Co
J
                         Compiled Statutes.
ri
o;
~
CD
~                    g) Failed to see and observe Plaintiff's vehicle when it could and should have been
[s
~                       seen and observed.
<o
ii
~
co
                    h) Failed to adjust speed or take other evasive action in order to avoid an imminent
o
LU
                       collision in violation of 625 ILCS 5/11-601;
h
ii:
                    i) Struck the vehicle operated by Clyde May;

                    j) Sideswiped the vehicle operated by Clyde May; or

                    k) Negligently hired, trained and or supervised Michael Fitzgerald.

             18. That Plaintiff was injured.

             19. That one or more of the aforesaid acts or omissions constituting legal misconduct of the

                Defendant was a proximate cause of said occurrence and Plaintiffs personal injuries as

                hereinafter mentioned.

             20. That as a direct and proximate result of one or more of the aforesaid acts and/or

                omissions of the Defendant, the Plaintiffs then and there sustained severe and permanent

                injuries, both internally and externally, and was and will be in the future hindered and

                prevented in whole or in part from attended to usual duties and affairs, and has lost and in

                the future will lose, the value of that time, and has suffered a loss of earning capacity, as

                aforementioned.

            21. Further, that. the Plaintiff also suffered great pain and anguish both in mind and body, and

                will in the future continue to so suffer; the Plaintiffs further cxpended and became liable
      Case: 1:19-cv-06059 Document #: 1-1 Filed: 09/10/19 Page 14 of 45 PageID #:22




                  for and will in the future expend and become liable for large sums of money for medical

3                 care and services endeavoring to become healed and cured of said injuries.
~
_,
c
»
co
cy        WHEREFORE, the Plaintiff demands judgment against each Defendant in a dollar amount to
:a;
o.
co        satisfy the jurisdictional limitation of this court, and in sch additional amounts as the Court shall
"
co
co
®»
co
cy       deem proper, plus the costs of' this action.
i
~
o
ii
~           COUNT y MICHAEL, FITZGERALD, INDIVIDUALLY AND A$ AN AGENT OR
co
ILI
                     EMPLOYEE Or ROMANS TRAysorArox, INC,
--
ii
             1. That on or approximately July S, 2017, Defendant Romans Motor Freight Inc. was

                  operating a vehicle eastbound on 1-80 at or near milepost 141 in the Township of New

                  Lenox, Will County, Illinois.

             2. That on or approximately July 5, 2017, Defendant Romans Transportation, Inc. was

                  operating a vehicle eastbound on I-80 at or near milepost 141 in the Township of New

                  Lenox, Will County, Illinois.

             3. That on or approximately July 5, 2017, Defendant Michael Fitzgerald was driving a

                  vehicle eastbound on I-80 at or near milepost 141 in the Township of New Lenox, Will

                  County, Illinois.

             4. That at the aforesaid time and place Defendant Michael Fitzgerald was driving the

                  aforesaid vehicle as the agent and/or employee of Romans Motor Freight, Inc.

             5. That at the aforesaid time and place Defendant Michael Fitzgerald was driving the

                  aforesaid vehicle as the agent and/or employee of Romans Transportation, Inc.

             6.   That at the aforesaid time and place the vehicle driven by Michael Fitzgerald was being

                  operated under motor carrier authority issued to Romans Motor Freight, Inc.
Case: 1:19-cv-06059 Document #: 1-1 Filed: 09/10/19 Page 15 of 45 PageID #:23




       7. That at the aforesaid time and place the vehicle driven byMichael Fitzgerald was being

          operated under motor carrier authority issued to Romans Transportation, Inc.

       8. That at the aforesaid time and place the vehicle driven by Michael Fitzgerald was being

          operated under motor carrier authority issued US DOT #337080.

      9. That at the aforesaid time and place the vehicle driven by Michael Fitzgerald was

          placurded US DOT #337080.

       10. That at the aforesaid time and place the vehicle driven by Michael Fitzgerald was owned

          by Romans Motor Freight, Inc.

       l1. That at the aforesaid time Clyde May was driving a vehicle eastbound on 1-80 at or near

          milepost 141 in the Township of New Lenox, Will County, Illinois.

      12. That at said time and place, a collision occurred between the vehicle Defendant was

          operating, and the vehicle Plaintiff Clyde May was operating.

       13. That at the aforesaid time and place Michael Fitzgerald drove the vehicle so as to strike

          the vehicle being driven by Clyde May.

      14. That at the aforesaid time and place Michael Fitzgerald was changing lanes when the

          vehicle he drove struck the vehicle being driven by Clyde May.

      15. That at the time of the aforesaid collision, the vehicle being driven by Michael Fitzgerald

          was not entirely within a single lane of travel.

      16. That each aforesaid Defendant had a duty to exercise reasonable care for the safcty of the

          Plaintiff.

      17. That each aforesaid Defendant was then and there guilty of one or more of the following

          acts and/or omissions:
       Case: 1:19-cv-06059 Document #: 1-1 Filed: 09/10/19 Page 16 of 45 PageID #:24




                         a) Drove said vehicle at a speed that was greater than reasonable and proper, in
                            violation of 625 ILCS 5/11-601 of the Illinois Compiled Statutes.
j
~
ps
                         b) Failed to keep said vehicle within a single lane of traffic, in violation of 625
S
...J
O»                           ILCS 5/1 1-709 of the Illinois Compiled Statutes.
5
(u


                         c) Failed to drive as nearly as practicable entirely within a single lane;

                         d) Moved from a lane when such movement could not be made with safety,

                         e) Swerved and vehicle suddenly, when such movement could not be made with
                             reasonable safety, so as to cause it to collide with (he Plaintiff's vehicle, in
                             violationof 62.5 1LCS 5/11-804 of the Illinois Compiled Statutes.

                         f) Changed lanes suddenly, withoutwarning, so as to place it directly in the path
                            of Plaintiffs oncoming vehicle, in violation of 625 1LCS 5/11-804 of the
                             Illinois Compiled Statutes.

                         g) Failed to see and observe Plaintiff?s vehicle when it could and should have
                             been seen and observed,

                         h) Failed to adjust speed or take other evasive action in order to avoid an
                            imminent collision in violation o£ 625 ILCS 5/11-601;

                         i) Struck the vehicle operated by Clyde May;

                        j)   Sideswiped the vehicle operated by Clyde May; or

                         k) Negligently hired, trained and or supervised Michael Fitzgerald.

             18. 'That Plaintiff was injured.

             19. That one or more of the aforesaid acts or omissions constituting legal misconduct of the

                Defendant was a proximate cause of said occurrence and Plaintiffs personal injuries as

                hereinafter mentioned.

             20, That as a direct and proximate result of one or more of the aforesaid acts and/or

                omissions of the Defendant, the Plaintiffs then and there sustained severe and permanent

                injuries, both internally and externally, and was and will be in the future hindered and

                prevented in whole or in part from attended to usual duties and affairs, and has lost and in
       Case: 1:19-cv-06059 Document #: 1-1 Filed: 09/10/19 Page 17 of 45 PageID #:25




                  the future will lose, the value of' that time, and has suffered a loss of earning capacity, as

                  aforementioned.

              21. Further, that the Plaintiff also suffered great pain and anguish both in mind and body, and

~
£1.
                 will in the future continue to so suffer; the Plaintiffs further cxpended and became liable
co
<}
co
O                 for and will in the future expend and become liable for large sums of money for medical
co
cg
;:::
                 care and services endeavoring to become healed and cured of said injuries.
~
iii
~
o
Ci
LI
          WHEREFORE, the Plaintiff demands judgment against each Defendant in a dollar amount to
-I
i
          satisfy the jurisdictional limitation of this court, and in such additional amounts as the Court shall

          deem proper, plus the costs of this action.



                                                 /s/Michael T. Wierzbicki
                                                 Michael T. Wierzbicki
                                                 Horwitz, Horwitz, and Associates, LTD.
                                                 25 E. Washington, Suite 900
                                                 Chicago, IL 60602
                                                 Office: (312) 372-8822
                                                 Email: clmail@horwitzlaw.com
     Case: 1:19-cv-06059 Document #: 1-1 Filed: 09/10/19 Page 18 of 45 PageID #:26




                                                                                     FILED
                                                                                     6/27/2019 5.40 PM
                                                                                     DOROTHY BROWN
                                                                                     CIRCUIT CLERK
         ATTORNEY CODE # 04771                                                       COOK COUNTY, IL
8                                                                                    20191.007164
~
co
                        IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
I
0                             COUNTY DEPARTMENT, LAW DIVISION
5
c\

         CLYDE MAY                                        )
                                                          )
                                       Plaintiff          )
                                                          )
         y.                                               )            NO.   2019L007164
                                                          )
         ROMANS MOTOR FREIGHT, INC.;                      )
         ROMANS TRANSPORTATION, INC.;                     )
         MICHAEL FITZGERALD, INDIVIDUALLY                 )
        AND AS AGENT OR EMPLOYEE OF                       )
        ROMANS MOTOR FREIGHT, INC.;                       )
        MICHAEL FITZGERALD, INDIVIDUALLY                  )
        AND AS AGENT OR EMPLOYEE OF                       )
        ROMANS TRANSPORTATION, INC,                       )
                                                          )
                                           Defendants )

                                              JURY DEMAND

        The undersigned demands a 12 person jury trial.




                                            /s/Michael T. Wierzbicki
                                            Michael T. Wierzbicki
                                            Horwitz, Horwitz, and Associates, LTD.
                                            25 E. Washington, Suite 900
                                            Chicago, IL 60602
                                            Office: (312) 372-8822
                                            Email: clmail@horwitzlaw.com
       Case: 1:19-cv-06059 Document #: 1-1 Filed: 09/10/19 Page 19 of 45 PageID #:27




                                                                                             FILED
                                                                                             6/27/2019 5:40 PM
                                                                                             DOROTHY BROWN
           ATTORNEY CODE # 04771                                                             CIRCUIT CLERK
                                                                                             COOK COUNTY, IL
                                                                                             2019L007164
                            IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                                  COUNTY DEPARTMENT, LAW DIVISION         5587810

           CLYDE MAY                                            )
                                                               )
                                             Plaintiff         )
                                                               )
           V.                                                   )             NO.     2019L007164
                                                               )
~          ROMANS MOTOR FREIGHT, INC;                          )
co
tLl
           ROMANS TRANSPORTATION, INC.;                        )
...J
u:         MICHAEL FITZGERALD, INDIVIDUALLY                    )
           AND AS AGENT OR EMPLOYEE OF                         )
           ROMANS MOTOR FREIGHT, INC.;                         )
           MICHAEL FITZGERALD, INDIVIDUALLY                    )
           AND AS AGENT OR EMPLOYEE OF                         )
           ROMANS TRANSPORTATION, INC.                         )
                                                               )
                                                 Defendants )

                                   SUPREME COURT RULE 222b) AFFIDAVIT

                L. The undersigned, Michael T. Wierzbicki, does hereby state under oath and under penalty
                   of perjury

                2. My name is Michael T. Wierzbicki.

                3. I represent the Plaintiff in the above-captioned case.

                4. I have conducted an investigation into this case.

                5. The Plaintiff is seeking damages i excess of $50,000.00.

                6. FURTHER AFFIANT SAYETH NOT.


                                                  /s/Michael T., Wierzbicki
                                                  Michael T. Wierzbicki
                                                  Horwitz, Horwitz, and Associates, LTD.
                                                  25 E. Washington, Suite 900
                                                  Chicago, IL 60602
                                                  Office: (312) 372-8822
                                                  Email: clmail@horwitzlaw.com
Case: 1:19-cv-06059 Document #: 1-1 Filed: 09/10/19 Page 20 of 45 PageID #:28




   2120- Served                              2121--Served                                                              FILED
   2220 -- Not Served                        2221-- Not Served                                                         7/22/2019 8:10 AM
  2320- Served By Mail                       2321 + Served By Mail                                                     DOROTHY BROWN
  2420 - Served By Publication               2421-- Served By Publication                                              CIRCUIT CLERK
  Summons - Alias Summons                                                   (06/28/18) CCG No01                        COOK COUNTY, IL
                                                                                                                       2019L.007164
                                  IN THE CIRCUIT COURT OF COOK. COUNTY, ILLINOIS




  CLYDE MAY

                                    (Plaintiff)

                                  V.                                                        Case No. 19 1, 002164

  ROMANS MOTOR FREIGHT INC.;
  ROMANS TRANSPORT AION, INC. ;
  MICHAEL FITZGERALD, INDIVIDUALLY AND AS
  AGENT OR EMPLOYEE OF ROMANS MOTOR
  FREIGHT, INC;
  MICHAEL FITZGERALD, INDIVIDUALLY AND AS
  AGENT OR EMPLOYEE OF ROMANS
  TRANSPORTATION INC.;


                                    (Defendants)




  To each Defendant: Romans Motor Freight le. c/o Ryan P. Sullivan 3800 Vermaas Place, Suite 100 Lincoln NE 68502

  YOU ARE SUMMONED and required to file an answer to the complaint in this case, a copy of which is hereto attached, or
  otherwise file. your appearance and pay the required fee within (30) days after service of this Summons, not counting the day of
  service. To file your answer or appearance you need access to the internet. Please yisit ywww,cgokcountyclerk@feourt,9rg to
  initiate this process. Kiosks with internet access are available at all Clerk's Office locations. Please refer to the last puge of this
  document for location information.

  If you fail to do so, a judgment by default may be entered against you for the rellef requested in the complaint,

  I'o the (Officer: This sumors must be returned by the officer or other person to whom it was given for service, with
  endorsement of service and fces, if any, immediately after service. If service cannot be made, this Summons shall be returned so
  endorsed. This Summons may uot be served later than thirty (30) days after ifs date,

  E-Filing is now mandatory for documents in civll cases with limited exemptions. To c-file, you must first create an
  account with c-filing service provider. Visit htpy://efily,jllugiscurfs.gpv/service-proyiilers.htto fern mure and select
  a service provider. If you need additional help or have trouble e-filing, visit
  hp:/ywyr.illingiscon ts.gov/EA ()/get help.us).



  Atty. No: (@llL-----------                                    Witness:


                                                                              7/22/2019 8:10 AM DOROTHY BROWN
  Atty. For: PLAINT1EE .------------
  Address: 25E, Washington,
                      Suite)90                                                          DOROTHY BROWN, Clerk: of Court

  City: Chicago
            State;lLZip:60602

  Telephone: 312-372-8822--                                    Dute of Service: .----------

                                                               (To be inserted by officer an copy left. with Defendant o

  Secondary Email; sung@horwitzka,cm...
     Case: 1:19-cv-06059 Document #: 1-1 Filed: 09/10/19 Page 21 of 45 PageID #:29




         CLERK OF THE CIRCUIT COURT OF COOK COUNTY OFFICE LOCATIONS

             Richard J Dalcy Center              Domestic Relations Division
             50 W Washington                     Richard J Daley Center
             Chicago, IL 60602                   50WWashington, Rm 802
sg
O
             District 2- Skokie                  Chicago, IL 60602
~                                                Houts: 8:30 am - 4:30 pr
Co
J            5600 Old Orchard Rd
O»
8            Skokie, IL 60077                    Civil /Appeals
(q

             District 3 - Rolling Meadows        Richard J Daley Center
             2121 Euclid                         50 W Washingto, Rm 801
             Rolling Meadows, 1L. 60008          Chicago, IL, 60602
                                                 fours: 8:30 am - 4:30 pm
             District 4 » Maywood
             1500 Maybrook Ave                   Criminal Department
             Maywood, IL 60153                   Richard J Daley Center
                                                 50W \Washington, Rm 1006
             District 5- Bridgeview
                                                 Chicago, TL 60602
             10220 S 76th Ave
                                                 lours: 8:30 am -1:30 p:
             Bridgcvicw, IL 60455
                                                 County Division
             District 6-Markham                  Richard J Daley Center
             16501 S Kcdzie Pkwy
                                                 50 W Washington, R 1202
             Markham, IL 60428                   Chicago, IL 60602
             Domestic Violence Court             Hours: 830 am» 4:30 pr
             555 / Harrison                      Probate Division
             Chicago, IL 60607
                                                 Richard J Dalcy Center
             Juvenile Center Building            50W Washington, Rm1202
             2245 W Ogden Ave, Rm 13             Chicago, IL. 60602
             Chicago, IL 60602                   Hours: 8:30 nun4:30 pm
             Criminal Court Building             Law Division
             2650 S California Avc, Rm 52.6      Richard ] Daley Center
             Chicago, JL 60608                   50 W \Washington, Rm 801
                                                 Chicago, TL 60602
            Daley Center Divisions/Departments   Hours: 8:30 am »4:30 pi
                                                 '[rnffic Division
            Civil Division
            Richard J Daley Center               Richard_J Daley Center
            50 W Washington, Rm 601              50W \Washington, Lower Level
            Chicago, IL. 60602                   Chicago, IL 60602
            Hours: 8:30 am -1:30 pm              Hours: 8:30 am» 4:30 pm
            Chancery Division
            Richard J Daley Center
            5l) W Washington, Rn 802
            Chicago, 1L 60602
            Hours: 8:30 am - 430 pm
       Case: 1:19-cv-06059 Document #: 1-1 Filed: 09/10/19 Page 22 of 45 PageID #:30



                                                     12-Person Jury

                                                                                             FILED
                                                                                             6/27/2019 5:40 PM
                                                                                             DOROTHY BROWN
          ATTORNEY CODE l/ 04771                                                             CIRCUIT CLERK
                                                                                             COOK COUNTY, IL
                                                                                             2019L.007164
                          IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                                COUNTY DEPARTMENT, LAW DIVISION         5587810

~         CLYDE MAY                                          )
1l.
C>
J
                                                             )
U)
o
                                           P.laintiff        )
5                                                            )
£'.!
p
I         V.                                                 )             No, 20 19L007164
a                                                            )
ii
j
<         ROMANS MOTORFREIGHT, INC.;                         )
0
co
L1
          ROMANS TRANSPORTATION, INC;                        )
·-!
i         MICHAEL FITZGERALD, INDIVIDUALLY                   )
          AND AS AGENT OR EMPLOYEE OF                        )
          ROMANS MOTOR FREIGHT, INC;                         )
          MICHAEL FITZGERALD, INDIVIDUALLY                   )
          AND AS AGENT OR EMPLOYEE OF                        )
          ROMANS TRANSPORTATION, INC,                        )
                                                             )
                                                  Defendants )

                                               COMPLAINT AT LAW

                  NOW COMES the Plaintiff, Clyde May by his attorneys HORWITZ, HORWITZ, AND

          ASSOCIATES LTD., and complaining of the Defendants, ROMANS MOTOR FREIGHT, INC.;

          ROMANS TRANSPORTATION, INC.; MICHAEL FITZGERALD, INDIVIDUALLY AND

          AS AGENT OR EMPLOYEE OF ROMANS MOTOR FREIGHT, INC.; MICHAEL

          FITZGERALD, INDIVIDUALLY AND AS AGENT OR EMPLOYEE OF ROMANS

         TRANSPORTATION, INC. and allege as follows:

                                 COUNT1- ROMANS MOTOR FREIGHT, INC

               ]. That on or approximately July 5, 2017, Defendant Romans Motor Freight Inc. was

                  operating a vehicle eastbound on I-80 at or near milepost 141 in the Township of' New

                  Lenox, Will County, Illinois.
Case: 1:19-cv-06059 Document #: 1-1 Filed: 09/10/19 Page 23 of 45 PageID #:31




      2. That on or approximately July 5, 2017, Defendant Romans Transportation, Ie. was

           operating a vehicle eastbound on 1-80 at or near milepost 141 in the Township of New

           Lenox, Will County, Illinois.

      3. That on or approximately July 5,2017, Defendant Michael Fitzgerald was driving a

           vehicle eastbound on 1-80 at or near milepost 141 in the Township of New Lenox, Will

           County, Illinois.

      4. That at the aforesaid time and place Defendant Michael Fitzgerald was driving the

           aforesaid vehicle as the agent and/or employee of Romans Motor Freight, Inc.

      5. That at the aforesaid time and place Defendant Michael Fitzgerald was driving the

           aforesaid vehicle as the agent and/or employcc of Romans Transportation, Inc.

      6.   That at the aforesaid time and place the vehicle driven by Michael Fitzgerald was being

           operated under motor carrier authority issued to Romans Motor Freight, Inc.

      7. That at the aforesaid time and place the vehicle driven by Michael Fitzgerald was being

           operated under motor carrier authority issued to Romans Transportation, Inc.

      8. That at the aforesaid time and place the vehicle driven by Michael Fitzgerald was being

           operated under motor carrier authority issued LIS DOT #337080,

      9. That at the aforesaid time and place the vehicle driven by Michael Fitzgerald was

           placarded US DOT #337080.

      10. That at the aforesaid time and place the vehicle driven by Michael Fitzgerald was owned

           by Romans Motor Freight, Inc.

      I1. That at the aforesaid time Clyde May was operating a vehicle eastbound on I-80 at or

           near milepost 141 in the Township of New Lenox, Will County, Illinois.
Case: 1:19-cv-06059 Document #: 1-1 Filed: 09/10/19 Page 24 of 45 PageID #:32




       12. That at said time and place, a collision occurred between the vehicle Defendant was

          driving, and the vehicle Plaintiff Clyde May was driving.

      13. That at the aforesaid time and place Michael Fitzgerald drove the vehicle so as to strike

          the vehicle driven by Clyde May.

      14. That at the aforesaid time and place Michael Fitzgerald was changing lanes when the

          vehicle he drove struck the vehicle being driven by Clyde May.

      15. That at the time of the aforesaid collision, the vehicle being driven by Michael Fitzgerald

         was not entirely within a single lane of travel.

      16. That each aforesaid Defendant had a duty to exercise reasonable care for the safety of the

         Plaintiff.

      17. That each aforesaid Defendant was then and there guilty of one or more of the following

         acts and/or omissions:


             a) Drove said vehicle at a speed that was greater than reasonable and proper, in
                 violation of 625 1LCS 5/11-601 of the Illinois Compiled Statutes.

             b) Failed to keep said vehicle within a single lane of traffic, in violation of 625 1LCS
                 5/11-709 of the Illinois Compiled Statutes.

             c) Failed to drive as nearly as practicable entirely within a single lane;

             d) Moved from a lane when such movement could not be made with safety.

             e) Swerved and vehicle suddenly, when such movement could not be made with
                reasonable safety, so as to cause it to collide with the Plaintiff?s vehicle, in
                violation of 625 1LCS 5/1 1-804 of the Illinois Compiled Statutes.

             f) Changed lanes suddenly, without warning, so as to place it directly in the path of
                Plaintiff's oncoming vchicle, in violation of 625 IL.CS 5/11-804 of the Illinois
                Compiled Statutes.

             g) Failed to see and observe Plaintiff's vehicle when it could and should have been
                seen and observed.
Case: 1:19-cv-06059 Document #: 1-1 Filed: 09/10/19 Page 25 of 45 PageID #:33




               h) Failed to adjust speed or take other evasive action in order to avoid an imminent
                  collision in violation of 625 ILCS 5/11-601;

               i) Struck the vehicle operated by Clyde May;

              j) Sideswiped the vehicle operated by Clyde May; or

               k) Negligently hired, trained and or supervisedMichael Fitzgerald.

       18. That Plaintiff was injured.

       19. That one or more of the aforesaid acts or omissions constituting legal misconduct of the

           Defendant was a proximate cause of said occurrence and Plaintiffs personal injuries as

           hereinafter mentioned.

       20. That as a direct and proximate result of one or more of the aforesaid acts and/or

           omissions of the Defendant, the Plaintiffs then and there sustained severe and permanent

           injuries, both internally and externally, and was and will be in the future hindered and

          prevented in whole or in part fromattended to usual duties and affairs, and has lost and in

           the future will lose, the value of that time, and has suffered a loss of earing capacity, as

          aforementioned.

       2l. Further, that the Plaintiff also suffered great pain and anguish both in mind and body,

          and will in the future continue to so suffer; the Plaintiffs further expended and became

          liable for and will in the future expend and become liable for large sums of money for

          medical care and services endeavoring to become healed and cured of said injuries.


   WHEREFORE, the Plaintiff demands judgment against each Defendant in a dollar amount to

  satisfy the jurisdictional limitation of this court, and in such additional amounts as the Court shall

   deem proper, plus the costs of this action,
        Case: 1:19-cv-06059 Document #: 1-1 Filed: 09/10/19 Page 26 of 45 PageID #:34




              COUNT [I-MICHAEL FITZGERALD, INDIVIDUALLY AND AS AN AGENT o
                         EMPLOYEE OF ROMANMOTOR FREIGHT INC.
!
po
'{:.:
co
co
..J            1. That on or approximately July 5, 2017, Defendant Romans Motor Freight Inc. was
~
Cr
Co
.N
                   operating a vehicle eastbound on 1-80 at or near milepost 141 in the Township of New

                   Lenox, Will County, Illinois.

              2. That on or approximately July 5, 2017, Defendant Romans Transportation, Inc. was

                   operating a vehicle eastbound on 1-80 at or near milepost 141 in the Township of New

                   Lenox, Will County, Illinois.

              3. That on or approximately July 5, 2017, Defendant Michael Fitzgerald was driving a

                   vehicle eastbound on J-80 at or near milepost 141 in the Township of New Lenox, Will

                   County, Illinois.

              4. That at the aforesaid time and place Defendant Michael Fitzgerald was driving the

                   aforesaid vehicle as the agent and/or employee of Romans Motor Freight, Inc.

              5. That at the aforesaid time and place DefendantMichael Fitzgerald was driving the

                   aforesaid vehicle as the agent and/or employee of Romans Transportation, Inc.

              6.   That at the aforesaid time and place the vehicle driven by Michael Fitzgerald was being

                   operated under motor carrier authority issued to Romans Motor Freight, Inc.

              7. That at the aforesaid time and place the vehicle driven by Michael Fitzgerald was being

                   operated under motor carrier authority issued to Romans Transportation, Inc.

              8. That at the aforesaid time and place the vehicle driven by Michacl Fitzgerald was being

                   operated under motor carrier authority issued US DOT337080,

              9. That at the aforesaid time and place the vebicle driven by Michael Fitzgerald was

                   placarded US DOT 4#337080.
      Case: 1:19-cv-06059 Document #: 1-1 Filed: 09/10/19 Page 27 of 45 PageID #:35




            10. That at the aforesaid time and place the vehicle driven by Michael Fitzgerald was owned

3~             by Romans Motor Freight, Inc.
Is.


•
8
G»
<co
cu
            11. That at the aforesaid time Clyde May was operating a vehicle eastbound on 1-80 at or

               near milepost 14) in the Township of New Lenox, Will County, Illinois.,

            12. That at said time and place, a collision occurred between the vehicle Defendant was

               operating, and the vehicle Plaintiff Clyde May was operating.

            13. That at the aforesaid time and place Michael Fitzgerald drove the vehicle so as to strike

               the vehicle operated by Clyde May.

            14. That at the aforesaid time and place Michael Fitzgerald was changing lanes when the

               vehicle he drove struck the vehicle operated by Clyde May.

            15. That at the time of the aforesaid collision, the vehicle being driven by Michael Fitzgerald

               was not entirely within a single lane of travel,

            16. That each aforesaid Defendant had a duty to exercise reasonable care for the safety of the

               Plaintiff.

            17. That each aforesaid Defendant was then and there guilty of one or more of the following

               acts and/or omissions:


                       a) Drove said vehicle at a speed that was greater than reasonable and proper, in
                            violation of 625 ILCS 5/11-601 of the Illinois Compiled Statutes.

                       b) Failed to keep said vehicle within a single lane of traffic, in violation of 625
                            1LCS 5/1 1-709 of the Illinois Compiled Statutes.

                       c) Failed to drive as nearly as practicable cntirely within a single lane;

                       d) Moved from a lane when such movement could not be made with safety.

                       c) Swerved and vehicle suddenly, when such movement could not be made with
                            reasonable safety, so as to cause it to collide with the Plaintiffs vchicle, in
                            violation of 625 ILCS 5/1 1-804 of the Illinois Compiled Statutes.
      Case: 1:19-cv-06059 Document #: 1-1 Filed: 09/10/19 Page 28 of 45 PageID #:36




                        f) Changed lanes suddenly, without warning, so as to place it directly in the path
                             of Plaintiff?s oncoming vehicle, in violation of 625 1LCS 5/11-804 of the
                             Illinois Compiled Statutes.

                        g) Failed to see and observe Plaintiff's vehicle when it could and should have

•
~
co
;,;
Lry
O»
                             been seen and observed,

                        h) Failed to adjust speed or take other evasive action in order to avoid an
                           imminent collision in violation of 625 ILCS 5/11-601;
~
~
iii                     j)   Struck the vehicle operated by Clyde May;
[

~
co
LU                     j) Sideswiped the vehicle operated by Clyde May; or
!
i
                       k) Negligently hired, trained and or supervised Michael Fitzgerald,

            18. That Plaintiff' was injured.

            19. That one or more of the aforesaid acts or omissions constituting legal misconduct of the

                Defendant was a proximate cause of said occurrence and Plaintiffs personal injuries as

                hereinafter mentioned,

            20. That as a direct and proximate result of one or more of the aforesaid acts and/or

                omissions of the Defendant, the Plaintiffs then and there sustained severe and permanent

                injuries, both internally and externally, and was and will be in the future hindered and

               prevented in whole or in part from attended to usual duties and affairs, and has lost and in

               the future will lose, the value of that time, and has suffered a loss of earning capacity, as

               aforementioned.

            21. Further, that the Plaintiff also suffered great pain and anguish both in mind and body, and

               will in the future continue to so suffer; the Plaintiffs further expended and became liable

               for and will in the future expend and become liable for large sums of money for medical

               care and services endeavoring to become healed and cured of said injuries.
      Case: 1:19-cv-06059 Document #: 1-1 Filed: 09/10/19 Page 29 of 45 PageID #:37




         WHEREFORE, the Plaintiff demands judgment against cach Defendant in a dollar amount to

 3       satisfy the jurisdictional limitation of' this court, and in such additional amounts as the Court shall
pN
co
«p
-!
CD       deer proper, plus the costs of this action.
5
I

3
a.
co                            COUNT - ROMANS TRANSPORTATION, INC
""
ico
c
8            I. That on or approximately July 5, 2017, Defendant Romans Motor Freight Inc. was
Is
t'
po
                operating a vehicle eastbound on I-80 at or near milepost 141 in the Township of New
~
o
co
LLI
                Lenox, Will County, Illinois.
.J
u:
            2. That on or approximately July 5, 2017, Defendant Romans Transportation, Inc. was

                operating a vehicle eastbound on 1-80 at or near milepost 141 in the Township of New

                Lenox, Will County, Illinois.

            3. That on or approximately July 5, 2017, Defendant Michael Fitzgerald was driving a

                vehicle eastbound on 1-80 at or near milepost 141 in the Township of New Lenox, Will

                County, Illinois.

            4. That at the aforesaid time and place Defendant Michael Fitzgerald was driving the

                aforesaid vehicle as the agent and/or employee of Romans Motor Freight, Ic.

            5. That at the aforesaid time and place Defendant Michael Fitzgerald was driving the

                aforesaid vehicle as the agent and/or employee of Romans Transportation, Inc.

           6.   That at the aforesaid time and place the vehicle driven by Michael Fitzgerald was being

                operated under motor carrier authority issued to Romans Motor Freight, Inc.

            7. That at the aforesaid time and place the vehicle driven by Michael Fitzgerald was being

                operated under motor carrier authority issued to Romans Transportation, Ie.

           8. That at the aforesaid time and place the vehicle driven by Michael Fitzgerald was being

                operated under motor carrier authority issued US DOT #337080.
Case: 1:19-cv-06059 Document #: 1-1 Filed: 09/10/19 Page 30 of 45 PageID #:38




       9. That at the aforesaid time and place the vehicle driven by Michael Fitzgerald was

          placarded US DOT #337080.

       10. That at the aforesaid time and place the vehicle driven by Michael Fitzgerald was owned

          by Romans Motor Freight, Inc.

       IL. That at the aforesaid time Clyde May was driving a vehicle eastbound on I-80 at or near

          milepost 141 in the Township of New Lenox, Will County, Illinois.

       12. That at said time and place, a collision occurred between the vehicle Defendant was

          operating, and the vehicle Plaintiff Clyde May was operating.

       13. That at the aforesaid time and place Michael Fitzgerald drove the vehicle so as to strike

          the vehicle operated by Clyde May.

       14. That at the aforesaid time and place Michael Fitzgerald was changing lanes when the

          vehicle he drove struck the vehicle being driven by Clyde May.

       15. That at the time of the aforesaid collision, the vehicle being driven by Michael Fitzgerald

          was not entirely within a single lane of travel.

      16. That each aforesaid Defendant had a duty to exercise reasonable care for the safety of the

          Plaintiff

      17. That each aforesaid Defendant was then and there guilty of one or more of the following

          acts and/or omissions:


              a) Drove said vehicle at a speed that was greater than reasonable and proper, in
                  violation of 625 ILCS 5/11-601 of the Illinois Compiled Statutes.

              b) Failed to keep said vehicle within a single lane of'traffic, in violation of 625 ILCS
                  5/11-709 of the Illinois Compiled Statutes.

              c) Failed to drive as nearly as practicable entirely within a single lane;

              d) Moved from a lane when such movement could not be made with safety.
      Case: 1:19-cv-06059 Document #: 1-1 Filed: 09/10/19 Page 31 of 45 PageID #:39




                    e) Swerved and vchicle suddenly, when such movement could not be made with
a
gs
                        reasonable safety, so as to cause it to collide with the Plaintiffs vehicle, in
ts
c>                      violation of 625 1LCS 5/1 1-804 of the Illinois Compiled Statutes.
c»
..J
O
5
Q                   f) Changed lanes suddenly, without warning, so as to place it directly in the path of
~
                       Plaintiffs oncoming vehicle, in violation of' 625 ILCS 5/11-804 of the Illinois
co
j
                        Compiled Statutes.
rs
co
p»
co                  g) Failed to see and observe Plaintiff's vehicle when it could and should have been
g                       seen and observed.
~
ii
~                   h) Failed to adjust speed or take other evasive action in order to avoid an imminent
a
IL
                        collision in violation of 625 ILCS 5/11-601;
=
rr
                    i) Struck the vehicle operated by Clyde May;

                   j) Sideswiped the vehicle operated by Clyde May; or

                    k) Negligently hired, trained and or supervised Michael Fitzgerald.

            18. That Plaintiff was injured.

            19. That one or more of the aforesaid acts or omissions constituting legal misconduct of the

                Defendant was a proximate cause of said occurrence and Plaintiffs personal injuries as

                hereinafter mentioned.

            20. That as a direct and proximate result of one or more of the aforesaid acts and/or

                omissions of the Defendant, the Plaintiffs then and there sustained severe and permanent

                injuries, both internally and externally, and was and will be in the future hindered and

               prevented in whole or in part from attended to usual duties and affairs, and has lost and in

               the future will lose, the value of that time, and has suffered a loss of earning capacity, as

               aforementioned.

            21. Further, that the Plaintiff also suffered great pain and anguish both in mind and body, and

               will in the future continue to so suffer; the Plaintiffs further expended and became liable
Case: 1:19-cv-06059 Document #: 1-1 Filed: 09/10/19 Page 32 of 45 PageID #:40




            for andwill in the future expend and become liable for large sums of money for medical

            care and services endeavoring to become healed and cured of said injuries.


    WHEREFORE, the Plaintiff demands judgment against each Defendant in a dollar amount to

    satisfy the jurisdictional limitation of this court, and in such additional amounts as the Court shall

    deem proper, plus the costs of this action,


      COUNT Iy MICHAL FITZGERALD, INDIVIDUALLY AND AS AN AGENT OR
                EMPLOYEE OF ROMANS TRANSPORTATION,INC,

       1. That on or approximately July 5, 2017, Defendant Romans Motor Freight Inc. was

            operating a vehicle eastbound on 1-80 at or near milepost 141 in the Township of New

            Lenox, Will County, Illinois.

       2. That on or approximately July S, 2017, Defendant Romans Transportation, Inc. was

            operating a vehicle eastbound on 1-80 at or near milepost 141 in the Township of New

            Lenox, Will County, Illinois.

       3. That on or approximately July 5, 2017, Defendant Michael Fitzgerald was driving a

            vehicle eastbound on 1-80 at or near milepost 141 in the Township of New Lenox, Will

            County, Illinois.

       4. That at the aforesaid time and place Defendant Michael Fitzgerald was driving the

            aforesaid vchicle as the agent and/or employee of Romans Motor Freight, Inc.

       5. That at the aforesaid time and place Defendant Michael Fitzgerald was driving the

            aforesaid vehicle as the agent and/or employee of Romans Transportation, Inc.

       6.   That at the aforesaid time and place the vehicle driven by Michael Fitzgerald was being

            operated under motor carrier authority issued to Romans Motor Freight, Inc.
        Case: 1:19-cv-06059 Document #: 1-1 Filed: 09/10/19 Page 33 of 45 PageID #:41




              7. That at the aforesaid time and place the vehicle driven by Michael Fitzgerald was being

                  operated under motor carrier authority issucd to Romans Transportation, Inc.
 I
 co
 _,
 co
              8. That at the aforesaid time and place the vehicle driven by Michael Fitzgerald was being
 O
 5
 xq

                  operated under motor carrier authority issued US DOT #337080.
r
co
y
49
co»
              9. That at the aforesaid time and place the vehicle driven by Michael Fitzgerald was
co
q
i:
                 placarded US DOT #337080.
~
iii
'>
o             10. That at the aforesaid time and place the vehicle driven by Michael Fitzgerald was owned
co

-;:;:
LL!

                 by Romans Motor Freight, Inc.

              11. That at the aforesaid time Clyde May was driving a vehicle eastbound on I-80 at or near

                 milepost 141 in the Township of New Lenox, Will County, Illinois.

              12. That at said time and place, a collision occurred between the vehicle Defendant was

                 operating, and the vehicle Plaintiff Clyde May was operating.

              13. That at the aforesaid time and place Michael Fitzgerald drove the vehicle so as to strike

                 the vehicle being driven by Clyde May.

              14. That at the aforesaid time and place Michael Fitzgerald was changing lanes when the

                 vehicle he drove struck the vehicle being driven by Clyde May.

              15. That at the time of the aforesaid collision, the vehicle being driven by Michael Fitzgerald

                 was not entirely within a single lane of travel.

              16. That each aforesaid Defendant had a duty to exercise reasonable care for the safety of the

                 Plaintiff.

              17. That each aforesaid Defendant was then and there guilty of one or more of the following

                 acts and/or omissions:
     Case: 1:19-cv-06059 Document #: 1-1 Filed: 09/10/19 Page 34 of 45 PageID #:42




                       a) Drove said vehicle at a speed that was greater than reasonable and proper, in
                          violation of 625 1LCS 5/11-601 of the Illinois Compiled Statutes.
3
p»
[s
c>                     b) Failed to keep said vehicle within a single lane of traffic, in violation of 625
co
'
Cr                        ILCS 5/11-709 of the Illinois Compiled Statutes.
5u
                       c) Failed to drive as nearly as practicable entirely within a single lane;

                       d) Moved from a lane when such movement could not be made with safety.

                       e) Swerved and vehicle suddenly, when such movement could not be made with
                          reasonable safety, so as to cause it to collide with the Plaintiff's vehicle, in
                          violation of 625 1LCS 5/11-804 of the Illinois Compiled Statutes.

                       f) Changed lanes suddenly, withoutwarning, so as to place it directly in the path
                          of Plaintiff's oncoming vehicle, in violation of 625 ILCS 5/11-804 of the
                          Illinois Compiled Statutes.

                      g) Failed to see and observe Plaintiffs vehicle when it could and should have
                          been seen and observed.

                      h) Failed to adjust speed or take other evasive action in order to avoid an
                          imminent collision in violation of 625 ILCS 5/11-601;

                      i) Struck the vehicle operated by Clyde May;

                      j) Sideswiped the vehicle operated by Clyde May; or

                      k) Negligently hired, trained and or supervised Michael Fitzgerald.

           18. That Plaintiff was injured.

           I9. 'That one or more of the aforesaid acts or omissions constituting legal misconduct of the

              Defendant was a proximate cause of said occurrence and Plaintiffs personal injurics as

              hereinafter mentioned.

           20. That as a direct and proximate result of one or more of the aforesaid acts and/or

              omissions of the Defendant, the Plaintiffs then and there sustained severe and permanent

              injuries, both internally and externally, and was and will be in the future hindered and

              prevented in whole or in part from attended to usual duties and affairs, and has lost and in
Case: 1:19-cv-06059 Document #: 1-1 Filed: 09/10/19 Page 35 of 45 PageID #:43




           the future will lose, the vale of that. time, and has suffered a loss of earning capacity, as

           aforementioned.

       2l. Further, that the Plaintiff also suffered great pain and anguish both in mind and body, and

          will in the future continue to so suffer; the Plaintiffs further expended and became liable

          for and will in the future expend and become liable for large sums of money for medical

          care and services endeavoring to become healed and cured of said injuries.


   WHEREFORE, the Plaintiff demands judgment against each Defendant in a dollar amount to

   satisfy the jurisdictional limitation of this court, and in such additional amounts as the Court shall

  deemproper, plus the costs of this action.



                                          /s/Michael T. Wierzbicki
                                          Michael T. Wierzbicki
                                          Horwitz, Horwitz, and Associates, LTD.
                                          25 E. Washington, Suite 900
                                          Chicago, IL 60602
                                          Office: (312) 372-8822
                                          Email: clmail@horwitzlaw.com
       Case: 1:19-cv-06059 Document #: 1-1 Filed: 09/10/19 Page 36 of 45 PageID #:44




                                                                                       FILED
                                                                                       6/27/2019 5:40 PM
                                                                                       DOROTHY BROWN
                                                                                       CIRCUIT CLERK
           ATTORNEY CODE # 04771                                                       COOK COUNTY, IL
3                                                                                      2019L007164
;:::                     IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
co
co
JI
CO                             COUNTY DEPARTMENT, LAW DIVISION
5
cu

           CLYDE MAY                                        )
                                                            )
                                         Plaintiff          )
                                                            )
           V.                                               )          NO.    2019L007164
                                                            )
P
s
Cc
          ROMANS MOTOR FREIGHT, INC.;
          ROMANS TRANSPORTATION, INC.;
                                                            )
                                                            )
LL)
=l
ii        MICHAEL FITZGERALD, INDIVIDUALLY                  )
          AND AS AGENT OR EMPLOYEE OF                       )
          ROMANS MOTOR FREIGHT, INC.;                       )
          MICHAEL FITZGERALD, INDIVIDUALLY                  )
          AND AS AGENT OR EMPLOYEE OF                       )
          ROMANS TRANSPORTATION, INC.                       )
                                                            )
                                             Defendants     )

                                                JURY DEMAND

          The undersigned demands a 12 person jury trial.




                                              ls/Michael                                   T
                                              Michael 'T. Wierzbicki
                                              Horwitz, Horwitz, and Associates, LTD,
                                              25 E. Washington, Suite 900
                                              Chicago, IL 60602
                                              Office: (312) 372-8822
                                              Email: clmail@horwitzlaw.com
       Case: 1:19-cv-06059 Document #: 1-1 Filed: 09/10/19 Page 37 of 45 PageID #:45




                                                                                             FIL.ED
                                                                                             6/27/2019 5:40 PM
                                                                                             DOROTHY BROWN
           ATTORNEY CODE # 04771                                                             CIRCUIT CLERK
                                                                                             COOK COUNTY, IL,
                                                                                             2019L007164
                            IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                                  COUNTY DEPARTMENT, LAW DIVISION         5587810

=
L.
           CLYDE MAY                                            )
~                                                               )
ir5
                                             Plaintiff          )
~
co
coy
                                                                )
s»
N
i«
           V.                                                   )             NO.     2019L007164
                                                                )
~          ROMANS MOTOR FREIGHT, INC;                           )
6
co
LI
           ROMANS TRANSPORTATION, INC.;                         )
...J
I          MICHAEL FITZGERALD, INDIVIDUALLY                     )
           AND AS AGENT OR EMPLOYEE OF                          )
           ROMANS MOTOR FREIGHT, INC.;                          )
           MICHAEL FITZGERALD, INDIVIDUALLY                    )
           AND AS AGENT OR EMPLOYEE OF                          )
           ROMANS TRANSPORTATION, INC.                         )
                                                               )
                                                 Defendants )

                                   SUPREME COURT RULE222b) AFFIDAVIT

                1. The undersigned, Michael T. Wierzbicki, does hereby state under oath and under penalty
                    of perjury

                2. My name is Michael T. Wierzbicki.

                3, I represent the Plaintiff in the above-captioned case,

                4. I have conducted an investigation into this case.

                5. ThePlaintiff is seeking damages in excess of' $50,000.00

                6. FURTHER AFFIANT SAYETH NOT.


                                                  /s/Michael T. Wierzbicki
                                                  Michael T. Wierzbicki
                                                  Horwitz, Horwitz, and Associates, LTD.
                                                  25 E. Washington, Suite 900
                                                  Chicago, IL 60602
                                                  Office: (312) 372-8822
                                                  Email: clmail@horwitzlaw.com
Case: 1:19-cv-06059 Document #: 1-1 Filed: 09/10/19 Page 38 of 45 PageID #:46




                               EXHIBIT
                          {(Q
                          i       ID
9/9/2019        Case: 1:19-cv-06059 Document     #: 1-1
                                     Nebraska Secretary    Filed:
                                                        of State     09/10/19
                                                                 - Corporation and Page
                                                                                   Business39  of Searches
                                                                                            Entity 45 PageID #:47

      ROMANS MOTOR FREIGHT, INC.
                                                                                                        Mon Sep 9 09:13:57 2019


      SOS Account Number
      0532304
      Status
      Active

      Principal Office Address
      2605 NO 11TH ST
      OMAHA, NE 68110-0000
      Registered Agent and Office Address
      RYAN P. SULLIVAN
      STE. 100
      3800 VERMAAS PLACE
      LINCOLN, NE 68502

      Nature of Business
      TRANSPORTATION
      Entity Type
      Domestic Corp
      Date Filed
      May 06 1980



    Corporation Position                        Name                                 Address

    President                                   SCOTT ROMANS                         13045 CRAIG STREET
                                                                                     OMAHA, NE 68142

    Secretary                                   SCOTT ROMANS                           13045 CRAIG STREET
                                                                                     ! OMAHA, NE 68142
                                                                                       USA

    Treasurer                                   SCOTT ROMANS                         13045 CRAIG STREET
                                                                                     OMAHA, NE 68142

    Director                                    T.A KERR                              114 WESTLAKE CT
                                                                                      NICEVILLE, FL 32578
                                                                                      USA

    Director                                    MICHELLE A ROMANS                     13045 CRAIG STREET
                                                                                      OMAHA, NE 68142
                                                                                      USA

    Director                                    RONALD ROMANS                        2134 COUNTY ROAD 7
                                                                                     YUTAN, NE 68073-0000

    Director                                    SCOTT ROMANS                         13045 CRAIG STREET
                                                                                     OMAHA, NE 68142

    Vice President                              ZAKARY B KERR                         114 WESTLAKE COURT
                                                                                      NICEVILLE, FL 32578
                                                                                      USA
                                                                           EXHIBIT
                                                                  l
                                                                  8
                                                                  S         C
https://www.nebraska.gov/sos/corp/corpsearch.cgi?acct-number=05       J4                                                          1/3
9/9/2019        Case: 1:19-cv-06059 Document     #: 1-1
                                     Nebraska Secretary    Filed:
                                                        of State     09/10/19
                                                                 - Corporation and Page
                                                                                   Business40  of Searches
                                                                                            Entity 45 PageID #:48
   Filed Documents
   To purchase copies of filed documents check the box to the left of the document code. If no checkbox appears, contact the Secretary
   of State's office to request the document(s).


            Document                                          Date Filed                              Price

            Articles Perpetual                                May 06 1980                             $2.25 = 5 page(s)@ $0.45 per
    J
                                                                                                      page


    L)      Amendment/New Name                                Jun 03 1980                             $1.35 = 3 pages) @ $0.45 per
                                                                                                      page

    [       Amendment/New Name                                Feb051981                               $0.90 = 2 page(s)@ $0.45 per
                                                                                                      page

    [)      Proof of Publication                              Mar 12 1981                             $0.45 = 1 page(s) @ $0.45 per
                                                                                                      page

            Non Payment of Taxes                              Apr 16 1985

                                                              Oct 14 1986                             $0.45 = 1 page(s) @ $0.45 per
    I       Certificate of Revival
                                                                                                      page

            Non Payment of Taxes                              Apr 18 1988

    (J      Amendment/New Name                                May 10 1988                             $0.45 = 1 pages) @ $0.45 per
                                                                                                      page

            Certificate of Revival                            May 10 1988

    L)      Tax Return                                        Mar 15 1999                             $0.90 = 2 page(s)@ $0.45 per
                                                                                                      page

    ()      Tax Return                                        Mar 16 2000                             $0.90 = 2 page(s)@ $0.45 per
                                                                                                      page

    )       Tax Return                                        Mar 09 2001                             $0.90 = 2 page(s)@ $0.45 per
                                                                                                      page



    -       Change of Agent or Office                         Apr 23 2002                             $0.45 = 1 page(s) @ $0.45 per
                                                                                                      page

    )       Tax Return                                        Apr 23 2002                             $0.90 = 2 page(s)@ $0.45 per
                                                                                                      page

            Tax Return                                        Apr 08 2003                             $0.90 = 2 page(s)@ $0.45 per
    ~
                                                                                                      page


    [ l     Tax Return                                        Mar 22 2004                             $0.90 = 2 page(s)@ $0.45 per
                                                                                                      page

    }       Tax Return                                        Mar 03 2006                             $0.90 = 2 page(s)@ $0.45 per
                                                                                                      page

            Non Payment of Taxes                              Apr 16 2008

    LJ      Certificate of Revival                            Jun 11 2008                             $0.45 = 1 page(s) @ $0.45 per
                                                                                                      page

    l   i   Tax Return                                        Jun 11 2008                             $0.90 = 2 page(s)@ $0.45 per
                                                                                                      page

            Non Payment of Taxes                              Apr 16 2010



https://www.nebraska.gov/sos/corp/corpsearch.cgi?acct-number=0532304                                                                     2/3
9/9/2019          Case: 1:19-cv-06059 Document    #: 1-1of Filed:
                                       Nebraska Secretary           09/10/19
                                                           State - Corporation andPage    41Entity
                                                                                   Business   of 45    PageID #:49
                                                                                                   Searches

               Document                                           Date Filed                                  Price

    )          Certificate of Revival                             Sep 13 2010                                $0.45 = 1 page(s) @ $0.45 per
                                                                                                              page

    )          Change of Agent or Office                          Sep 13 2010                                 $0.45 = 1 page(s) @ $0.45 per
                                                                                                              page

              Tax Return                                          Sep 13 2010                                 $1.35   = 3 page(s)@ $0.45 per
                                                                                                              page

    LJ        Tax Return                                          Feb 09 2012                                 $0.90   = 2 page(s)@ $0.45 per
                                                                                                              page

    )         Change of Agent or Office                           Mar 29 2013                                 $0.45 = 1 page(s) @ $0.45 per
                                                                                                              page

      l       Tax Return                                          Mar 28 2014                                 $0.90   = 2 page(s) @ $0.45 per
                                                                                                              page

    ]         Tax Return                                          Apr 15 2016                                 $1.35   = 3 page(s)@ $0.45 per
                                                                                                             page
    ()        Tax Return                                          Mar 06 2018                                 $1.35   = 3 page(s)@ $0.45 per
                                                                                                              page


   Good Standing Documents
   To purchase documents attesting to the entity's good standing check the box next to the document title.

          •   If you need your Certificate of Good Standing Apostilled or Authenticated for use in another country, you must contact the
              Nebraska Secretary of State's office directly for information and instructions. Documents obtained from this site cannot be
              Apostilled or Authenticated.


        (J    Online Certificate of Good Standing with Electronic Validation

              $6.50
                  This certificate is available for immediate viewing/printing from your desktop. A Verification ID is provided on the
                  certificate to validate authenticity online at the Secretary of State's website.


      !. J    Certificate of Good Standing - USPS Mail Delivery

              $10.00
                  This is a paper certificate mailed to you from the Secretary of State's office within 2-3 business days.

   Select All I Select None


                                                                                                                                   Back to Top




https://www.nebraska.gov/sos/corp/corpsearch.cgi?acct-number=0532304                                                                            3/3
9/9/2019        Case: 1:19-cv-06059 Document     #: 1-1
                                     Nebraska Secretary    Filed:
                                                        of State    09/10/19
                                                                 - Corporation and Page
                                                                                   Business42 of Searches
                                                                                            Entity 45 PageID #:50

      ROMANS TRANSPORTATION, INC.
                                                                                                        Mon Sep 9 09:15:49 2019


      SOS Account Number
      1012424
      Status
      Active

      Principal Office Address
      6914 NORTH 118TH CIRCLE
      OMAHA, NE 68142
      Registered Agent and Office Address
      ROBERT D. KINSEY, JR.
      SUITE 100
      3800 VERMAAS PLACE
      LINCOLN, NE 68502

      Nature of Business
      TRANSPORTATION
      Entity Type
      Domestic Corp
      Date Filed
      Apr 18 1989



    Corporation Position                      Name                                Address

    President                                 SCOTT ROMANS                        6914 NORTH 118TH CIRCLE
                                                                                  OMAHA, NE 68142

    Secretary                                 SCOTT ROMANS                        6914 NORTH 118TH CIRCLE
                                                                                  OMAHA, NE 68142

    Treasurer                                 SCOTT ROMANS                        6914 NORTH 118TH CIRCLE
                                                                                  OMAHA, NE 68142

    Director                                  T.A KERR                             114 WESTLAKE COURT
                                                                                  NICEVILLE, FL 32578
                                                                                  USA

    Director                                  ZAKARY B KERR                       114 WESTLAKE CT
                                                                                  NICEVILLE, FL 32578
                                                                                  USA

    Director                                  MICHELLE A ROMANS                   13045 CRAIG STREET
                                                                                  OMAHA, NE 68142
                                                                                  USA

    Director                                  SCOTT ROMANS                        6914 NORTH 118TH CIRCLE
                                                                                  OMAHA, NE 68142

    Vice President                            ZAKARY B KERR                       114 WESTLAKE CT
                                                                                  NICEVILLE, FL 32578
                                                                                  USA

                                                                        EXHIBIT

                                                                    ;      O
https://www.nebraska.gov/sos/corp/corpsearch.cgi?acct-number= i01                                                                 1/3
9/9/2019        Case: 1:19-cv-06059 Document     #: 1-1
                                     Nebraska Secretary    Filed:
                                                        of State     09/10/19
                                                                 - Corporation and Page
                                                                                   Business43  of Searches
                                                                                            Entity 45 PageID #:51
   Filed Documents
   To purchase copies of filed documents check the box to the left of the document code. If no checkbox appears, contact the Secretary
   of State's office to request the document(s).

            Document                                           Date Filed                             Price


    Ll      Articles Perpetual                                Apr 18 1989                             $1.35   = 3 page(s)@ $0.45 per
                                                                                                      page

            Proof of Publication                               May 15 1989                            $0.45 = 1 page(s) @ $0.45 per
                                                                                                      page

            Change of Agent or Office                         Apr 12 1990                             $0.45 = 1 page(s) @ $0.45 per
                                                                                                      page

    I J     Certificate of Revival                             May 10 1993                            $0.45 = 1 page(s) @ $0.45 per
                                                                                                      page

    [   I   Tax Return                                        Apr 13 1999                             $0.90   = 2 page(s)@ $0.45 per
                                                                                                      page

    }       Tax Return                                         Apr 17 2000                            $0.90   = 2 page(s)@ $0.45 per
                                                                                                      page

            Tax Return                                        Apr 18 2001                             $0.90   = 2 page(s)@ $0.45 per
                                                                                                      page

    )       Change of Agent or Office                         Apr 20 2001                             $0.45 =1 page(s) @ $0.45 per
                                                                                                      page

    )       Tax Return                                         Feb 22 2002                            $0.90   = 2 page(s)@ $0.45 per
                                                                                                      page

            Tax Return                                         Feb 04 2003                            $0.90   = 2 page(s)@ $0.45 per
                                                                                                      page

            Tax Return                                         Feb 04 2004                            $0.90   = 2 page(s) @ $0.45 per
                                                                                                      page

            Tax Return                                         Mar 20 2006                            $0.90   = 2 page(s)@ $0.45 per
                                                                                                      page

    )       Tax Return                                         Mar 05 2008                            $0.90   = 2 page(s}@ $0.45 per
                                                                                                      page

    J       Tax Return                                         Feb 10 2010                            $0.90   = 2 page(s)@ $0.45 per
                                                                                                      page

            Tax Return                                         Feb212012                              $0.90   = 2 page(s)@ $0.45 per
                                                                                                      page

    l )     Change of Agent or Office                          May 01 2013                            $0.45 = 1 page(s) @ $0.45 per
                                                                                                      page

    [ )
    t. •
            Tax Return                                         Mar 28 2014                            $0.90   = 2 page(s)@ $0.45 per
                                                                                                      page

    l J     Change of Agent or Office                         Aug 28 2015                             $0.45 = 1 page(s) @ $0.45 per
                                                                                                      page

            Tax Return                                         Mar162016                              $0.90   = 2 page(s)@ $0.45 per
                                                                                                      page



https://www.nebraska.gov/sos/corp/corpsearch.cgi?acct-number=1012424                                                                     2/3
9/9/2019          Case: 1:19-cv-06059 Document    #: 1-1of Filed:
                                       Nebraska Secretary           09/10/19
                                                           State - Corporation andPage   44Entity
                                                                                  Business   of 45    PageID #:52
                                                                                                  Searches

              Document                                           Date Filed                                  Price

     L        Tax Return                                         Mar 06 2018                                 $1.35 = 3 page(s)@ $0.45 per
                                                                                                             page


   Good Standing Documents
   To purchase documents attesting to the entity's good standing check the box next to the document title.

           • If you need your Certificate of Good Standing Apostilled or Authenticated for use in another country, you must contact the
             Nebraska Secretary of State's office directly for information and instructions. Documents obtained from this site cannot be
             Apostilled or Authenticated.


             Online Certificate of Good Standing with Electronic Validation

             $6.50
                 This certificate is available for immediate viewing/printing from your desktop. A Verification ID is provided on the
                 certificate to validate authenticity online at the Secretary of State's website.


       I. J Certificate of Good Standing - USPS Mail Delivery

             $10.00
                 This is a paper certificate mailed to you from the Secretary of State's office within 2-3 business days.

   Select All I Select None


                                                                                                                                  t Back to Top




https://www.nebraska.gov/sos/corp/corpsearch .cgi?acct-number= 1012424                                                                        3/3
Case: 1:19-cv-06059 Document #: 1-1 Filed: 09/10/19 Page 45 of 45 PageID #:53




                                                                                     FIL.ED
                                                                                     6/27/2019 5:40 PM
                                                                                     DOROTHY BROWN
                                                                                     CIRCUIT CLERK
    ATTORNEY CODE # 04771
                                                                                     COOK COUNTY, IL
                                                                                     2019L007164
                     IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                           COUNTY DEPARTMENT, LA W DIVISION        5587810

    CLYDE MAY                                            )
                                                         )
                                      Plaintiff          )
                                                         )
    V.                                                   )              NO.   2019L.007164
                                                        )
    ROMANS MOTOR FREIGHT, INC.;                         )
    ROMANS TRANSPORTATION, INC;                         )
    MICHAEL FITZGERALD, INDIVIDUALLY                    )
    AND AS AGENT OR EMPLOYEE OF                      )
    ROMANS MOTOR FREIGHT, INC.;                      )
    MICHAEL FITZGERALD, INDIVIDUALLY                 )
    AND AS AGENT OR EMPLOYEE OF                      )
    ROMANS TRANSPORTATION, INC.                      )
                                                     )
                                          Defendants )

                             SUPREME COURT RULE 222(b) AFFIDAVIT

         1. The undersigned, Michael T. Wierzbicki, does hereby state under oath andunder penalty
             of perjury

         2. My name is Michael T,Wierzbicki.

         3, I represent the Plaintiff in the above-captioned case,

         4. I have conducted an investigation into this case.

         5. The Plaintiff is seeking damages in excess of $50,000.00.

         6. FURTHER AFFIANT SAYETH NOT.


                                           /s/Michael T. Wierzbicki
                                           Michael T. Wierzbicki
                                           Horwitz, Horwitz, and Associates, LTD.
                                           25 E. Washington, Suite 900
                                           Chicago, IL 60602
                                           Office: (312) 372-8822
                                           Email: clmail@horwitzlaw.com




                                                  EXHIBIT

                                                      E
